DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This office action is in response to the applicant’s communication received on 2/24/2022.

Restriction Election Acknowledgement
The Applicant’s election on claims 1-8 without traverse in the reply on 2/24/2022 is acknowledged.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group(s).

Claim Status
Claims 9-20 have been withdrawn.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The dependent claims are rejected as they depend on the claim(s) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 2, the claim recites, in part, “wherein at least one digit in the payment data is unencrypted, and the payment application identifies the second encryption method based on the at least one unencrypted digit”. Here, the scope of the claim is unclear as the payment data in claim 1, on which claim 2 depends, recites payment data in two forms, e.g. 1) payment data encrypted using a first encryption method and 2) the payment data encrypted using the second encryption method. In other word, one of ordinary skill in the art would appreciate that “the payment data” is in clear form. The claim, however, provides embodiment in which portion of the payment data is encrypted. 
Claim 3 is rejected for the same rational as claim 2 as claim 3 depends on claim 2. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry 
Step 1: 
In the instant case, claims 1-8 (group I) are directed to a method (i.e. process). Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 


Claim 1 recites:
1. A method for point-to-point encryption, comprising: 
in an information processing apparatus comprising at least one computer processor:
a payment application receiving, from a data source, payment data encrypted using a first encryption method;
the payment application identifying a second encryption method for the payment data;
the payment application requesting, from the data source, the payment data encrypted using the second encryption method; and
the payment application receiving from the data source, the payment data encrypted using the second encryption method.
 (Emphasis added on the additional element(s))



Step 2A (prong 1): 
Here, the claim recites a process in which a payment application receives payment data that is encrypted in first encryption method from a data source, identifies a second encryption method for the payment data, requests from the data source the payment data encrypted using the second encryption method, and receives from the data source the payment data encrypted using the second encryption. This is analogous to utilizing an entity for encryption method(s) for protecting payment data, specifically for distribution to different entities that utilizes different encryption method(s). As such, the claim recites a certain method of organizing human activities, e.g. commercial interaction and mitigating of risk in payment.

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), information processing apparatus comprising at least one computer processor and a payment application are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer (information processing apparatus) or merely uses computer/its components as a tool to perform an abstract idea as identified above in the Step 2A (prong 1) and/or apply it, i.e. abstract idea as identified above, to a computer or computer components. These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field  - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above, to general computer and its components. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the processor or group of processor or the computer/modules responsible for performing the step(s). In other words, the claim as a whole does not improve the computer device or its component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a general purpose computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly 
Claims 2 and 3 further recite the abstract idea identification of the second encryption method based on the payment data without recitation of new additional element other than the additional elements identified in claim 1.
Claims 4 and 5 further recite whom the payment data encrypted using the first encryption method and the payment data encrypted using the second encryption method are provided, specifically to a payment authorization entity and a third party entity respectfully. Hence, they too recite abstract idea. The additional element of “platform” is recited at high level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a general purpose computer as a tool to perform an abstract idea and/or apply it, i.e. abstract idea as identified above. The claims as a whole, taken individually and in combination, do not provide an inventive concept. In reference to the additional element of module(s) recited in the claims.
Claim 6 recites that the payment data and the payment data encrypted using the first encryption method have the same number of digits. In other word, the claim recites a mental process of encryption method in obscuring the payment data that can be achieve with human mind with pen and pencil (e.g. mental process). As such, the claim recites abstract idea without recitation of new additional element other than the additional elements identified in claim 1.
Claims 7 and 8 recites content of the request. As such, the claims further recite abstract idea. 
For the reasons outlined above, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2017/0300899 (“Balaga”).
Per claim 1, Balaga fairly discloses a method for point-to-point encryption, comprising: 
in an information processing apparatus (server 104) comprising at least one computer processor (see ¶0036, implemented on microprocessors): 
a payment application (see ¶0036, software executed by the microprocessor) receiving, from a data source (user terminal 102), payment data encrypted using a first encryption method (see ¶0055, the user terminal encrypts the transaction information, where the transaction information is encrypted by adding random numbers, alphanumeric characters, special characters, special symbols or the like to the transaction information; ¶0057-¶0059, the user terminal communicates the transaction information to the server); 
the payment application identifying a second encryption method for the payment data (see ¶0056, the algorithm for encrypting the transaction information can be dynamically decided by the server and communicated to the client in the application on the user terminal); 
the payment application requesting, from the data source, the payment data encrypted using the second encryption method (see ¶
the payment application receiving from the data source, the payment data encrypted using the second encryption method (see ¶0057-¶0059, the user terminal communicates the transaction information to the server).
While Balaga that the server deciding encryption algorithm for the transaction data, Balaga does not specifically teach the transaction information encrypted with first encryption method and the transaction information encrypted with second encryption method as recited in the claim. 
However, as Balaga teaches that the server may communicate the transaction information to different entities (see ¶0063, payment gateway, financial institution, non-financial institution, etc), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balaga to request and received the transaction information encrypted with the first encryption algorithm and the transaction information encrypted with the second encryption algorithm, in order to accommodate specific, different encryption techniques that may be employed by the different entities. 
As per claim 4, Balaga further teaches the payment application providing the payment data encrypted using the first encryption method to a payment authorization platform (see ¶0063, payment gateway, financial institution).
As per claim 5, Balaga further teaches the payment application providing the payment data encrypted using the second encryption method to a third party platform (¶0063, non-financial institution).
As per claim 7, Balaga does not specifically teach wherein the request for the payment data encrypted using the second encryption method comprises the payment data encrypted using the first encryption method. 
However, the description of what the request includes represents non-functional descriptive material that does not move to distinguish over prior art. Furthermore, it would take no more than In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
As per claim 8, Balaga further teaches wherein the request for the payment data encrypted using the second encryption method comprises an identifier for the second encryption method (see ¶0056, the algorithm for encrypting the transaction information can be dynamically decided by the server and communicated to the client in the application on the user terminal).
Furthermore, the description of what the request includes represents non-functional descriptive material that does not move to distinguish over prior art.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over “Balaga” in view of US Patent Publication No. 2014/0229270 (“Hazel”).
Per claim 2, Balaga does not specifically teach wherein at least one digit in the payment data is unencrypted wherein the at least one unencrypted digit is part of a bank identification number in the payment data, and the payment application identifies the second encryption method based on the at least one unencrypted digit. 
Hazel, however, teaches wherein at least one digit in the payment data is unencrypted wherein the at least one unencrypted digit is part of a bank identification number in the payment data, and the payment application identifies the encryption method based on the at least one unencrypted digit (see ¶0117, the card BIN number is used to access the encryption parameters and keys)(by disclosing use of the BIN to access the encryption parameters and keys, Hazel necessarily teaches that the BIN is unencrypted).
In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over “Balaga” in view of US Patent Publication No. 2012/0039469 (“Mueller”).
Per claim 6, Balaga does not specifically teach wherein the payment data and the payment data encrypted using the first encryption method have the same number of digits.
Mueller, however, teaches the payment data and the payment data encrypted using the first encryption method have the same number of digits (see ¶0032-¶0035, format-preserving encryption of credit card).
Hence, as Balaga teaches encrypting of transaction data, including credit card (see ¶0052, credit card; ¶0055), it would have been obvious to one of ordinary skill in the art to include any known type of encryption technique, including the format-preserving encryption technique as taught by Mueller, as encryption technique in Balaga (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110238511 discloses a fuel dispenser payment system including card reader configured to encrypt a first portion of payment card data received by the card reader according to a first encryption scheme and encrypt a second portion of the payment card data according to a second encryption scheme;
US 20090222383 discloses a secure processor that is responsible for encrypting payment card read according to a cryptographic algorithm;
US 20170300899 discloses an application in a terminal that determines specific encryption algorithm to be applied for encrypting the transaction information for services. The selection of encryption algorithm can be different for different services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/STEVEN S KIM/Primary Examiner, Art Unit 3685